DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I (Figure 1) in the reply filed on 4/25/22 is acknowledged. 
Note that Applicant indicates that claims 1-3 and 7-14 are readable on the elected Specie I (Figure 1).  However, upon further review and reconsideration, claim 15 is also readable on the elected Specie I, Figure 1.  Therefore, claims 1-3 and 7-15 are readable on the elected Specie I, Figure 1.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/22.
Claim Objections
Claim 15 is objected to because of the following informalities: on line 2, “a input” should be changed to --an input--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the recitation that the output circuit outputs “a first output signal” and “a second output signal” recited in this claim causes the claim to be indefinite because it is not clear if “a first output signal” and “a second output signal” are in addition to “an input signal” of the “output circuit” recited earlier in claim 1, i.e., it is not clear between the relationship of the output circuit outputs “an output signal” (recited earlier in claim 1) and outputs “a first output signal” and “a second output signal” (recited in this claim).  Clarification and/or appropriated correction is required.
Claims 8-15 are indefinite because they depend on claim 7.
Also, in claim 10, the recitation “the output driving voltage” lacks clear antecedent basis.  Clarification and/or appropriated correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koudate (USP 10,200,043).
For claim 1, Figure 5 of Koudate teaches a high speed level shifter comprising: an output circuit (P1-P4) configured to output an output signal (LSDL, LSDR) of a high voltage range (VSS-VDDQ) in response to an input signal (IN) of a low voltage range (VSS-VDD); an input circuit (N1-N2) configured to control output of the output signal (LSDL, LSDR) in response to the input signal (IN); and a connection circuit (NA1-NA2) connecting the output circuit (P1-P4) and the input circuit (N1-N2), wherein the output circuit (P1-P4) is operated in the high voltage range (VSS-VDDQ), wherein the input circuit (N1-N2) is operated in the low voltage range (VSS-VDD), and wherein the connection circuit (NA1-NA2) drops a voltage applied to the input circuit (N1-N2) from the output circuit (P1-P4).
For claim 2, Figure 5 of Koudate teaches wherein the input circuit (N1-N2) controls the output signal (LSDL, LSDR) outputted through an output terminal (LSDL, LSDR) of the output circuit (P1-P4), in response to the input signal (IN).
For claim 3, Figure 5 of Koudate teaches wherein the connection circuit (NA1-NA2) selectively performs connection of the output circuit (P1-P4) and the input circuit (N1-N2), in response to the input signal (IN).
For claim 7, Figure 5 of Koudate teaches wherein the output circuit (P1-P4) includes a first output terminal (LSDR) and a second output terminal (LSDL) which are configured in parallel, the output circuit (P1-P4) outputs a first output signal (LSDR) through the first output terminal (LSDR) in response to a non-inverted input signal (IN), and outputs a second output signal (LSDR) through the second output terminal (LSDR) in response to an inverted input signal (/IN), the input circuit (N1-N2) controls output of the first output signal (LSDR) of the first output terminal (LSDR) in response to the non-inverted input signal (IN), and controls output of the second output signal (LSDL) of the second output terminal (LSDL) in response to the inverted input signal (/IN), and the connection circuit (NA1-NA2) drops the voltage applied to the input circuit (N1-N2) from the first output terminal (LSDR) or the second output terminal (LSDL).
For claim 8, Figure 5 of Koudate teaches wherein the connection circuit (NA1-NA2) drops the voltage such that the first output signal (LSDR) and the second output signal (LSDL) are applied on the input circuit (N1-N2) with a level included in the low voltage range (VSS-VDD).
For claim 9, Figure 5 of Koudate teaches wherein the input circuit (N1-N2) comprises a first low voltage transistor (N2) which operates in the low voltage range (VSS-VDD) and selectively controls the first output terminal (LSDR) to a ground level (VSS) by the non-inverted input signal (IN) of a gate thereof, and a second low voltage transistor (N2) which operates in the low voltage range (VSS-VDD) and selectively controls the second output terminal (LSDL) to the ground level (VSS) by the inverted input signal (/IN) of a gate thereof, the connection circuit (NA1-NA2) comprises a first connection transistor (NA2) which connects the first output terminal (LSDR) and the first low voltage transistor (N2), and a second connection transistor (NA1) which connects the second output terminal (LSDL) and the second low voltage transistor (N1), and a voltage applied to the input circuit (N1, N2) from the first output terminal (LSDR) or the second output terminal (LSDL) is dropped by a voltage applied between a drain and a source of the first connection transistor (NA2) or the second connection transistor (NA1).
For claim 10, Figure 5 of Koudate teaches wherein the output circuit (P1-P4) comprises a first high voltage transistor (P4) which operates in the high voltage range (VSS-VDDQ) and selectively transfers an output driving voltage (VDDQ) of the high voltage range (VSS-VDDQ) to the first output terminal (LSDR) by the non-inverted input signal (IN) of a gate thereof, and a second high voltage transistor (P3) which operates in the high voltage range (VSS-VDDQ) and selectively transfers the output driving voltage (VDDQ) of the high voltage range (VSS-VDDQ) to the second output terminal (LSDL) by the inverted input signal (/IN) of a gate thereof.
For claim 11, it is seen in Figure 5 of Koudate teaches wherein the first connection transistor (NA2) and the second connection transistor (NA1) operate in a medium voltage range lower than the high voltage range (VSS-VDD) and higher than the low voltage range (VSS-VDDQ), (see Col. 2, lines 47-61). 
Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842